TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00171-CR
                                    NO. 03-12-00180-CR



                                  Stacey Aldridge, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
                   NOS. D-1-DC-10-302158 & D-1-DC-11-904095
              HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                          MEMORANDUM OPINION

              Appellant has filed motions to dismiss these appeals. The motions comply with the

rules of appellate procedure. See Tex. R. App. P. 42.2. We grant both motions and dismiss the

appeals. See id.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: July 11, 2012

Do Not Publish